Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on December 28, 2021. Claims 1-9, 21-31 are pending. 

Response to Arguments
In response to Restriction Requirement, applicant elected claims 1-9 for further prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Scheau et al. (Pub. No: US 20190188285 A1) in the view of Jugel et al. (Pub. No. : US 20150347528 A1) and Amacker (Pub. No. : US 20160328776 A1)

As to claim 1 Scheau teaches in a digital medium search environment, a method implemented by a computing device, the method comprising: 
receiving, by the computing device, a search query to initiate a search of a plurality of digital images (paragraph [0081]: receive, from a client system of a user, a query inputted by the user to search image objects); 
displaying, by the computing device, a first search result in a user interface responsive to a first search performed in an embedding space, the search based on a search query embedding generated from the search query using a model trained using machine learning (paragraphs [0072], [0074], [0076]-[0077], [0081]: generate one or more search results and presenting a search-results interface to the user, wherein the social-networking system 160 generate a query embedding representing the query, wherein query embedding may be generated based on the n-grams of a query by a machine learning model according to a embedding space).
Scheau does not explicitly disclose but Jugel teaches receiving, by the computing device, a search adjustment input specifying text or a digital image and an identifier of a relational operator defining a relationship between the text or the digital image with the search query (paragraph [0058], [0073]: receives one or more visualization parameters for a visualization client and the query rewriter adjust the initial database query to select data points to be used by the visualization client for correct visualization of the set of (unreduced) results of the initial database query, wherein the query rewriter can use different aggregation operators (such as relational operators) that aggregate or reduce data in different ways for the database query. For example, as detailed below, the aggregation operator can be an averaging aggregation operator, a min-max aggregation operator, or a min-max-last-first (M4) aggregation operator. Alternatively, the aggregation operator can be some other operator).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scheau by adding above limitation as taught by Jugel to reduce the volume of query results by focusing a data-reducing database query on values that would affect rendering in the visualization of the initial database query, while facilitating fast interaction with an error-free visualization of the query results (Jugel, paragraph [0027]).
Scheau and Jugel do not explicitly disclose displaying, by the computing device, a second search result in the user interface in real time responsive to a second search performed in the embedding space based on a combination of a search adjustment embedding generated from the search adjustment input using the model with the search query embedding based on the relational operator. 
However, similar art Amacker teaches displaying, by the computing device, a second search result in the user interface in real time responsive to a second search performed based on a search adjustment embedding generated from the search adjustment input using the model (paragraphs [0030]-[0031]: second set of search results 306 may be displayed based on a modified query used to generate subsequent result). As Scheau teaches embedding space (paragraphs [0065], [0076]: The query embedding may be generated based on one or more features associated with the query and may correspond to a point in an n-dimensional embedding space) and Jugel teaches search adjustment using relational operator (paragraph [0058], [0073]: the query rewriter can use different aggregation operators (such as relational operators) that aggregate or reduce data in different ways for the database query), Hence giving the teaching of Scheau, Jugel, and Amacker one of the ordinary skill would have been  motivated to have the limitation as recited to quickly locating products of interest (Amacker, paragraph [0003]).

As to claim 2 Scheau together with Jugel and Amacker teaches a method according to claim 1.  Scheau  teaches wherein the embedding space is a single visually guided language embedding space that supports direct use of embeddings generated from digital images and text (paragraphs [0065], [0076], [0021]). 

As to claim 3 Scheau together with Jugel and Amacker teaches a method according to claim 1. Amacker teaches wherein the search query includes a digital image and the search adjustment input includes text (paragraph [0029]). 

As to claim 4 Scheau together with Jugel and Amacker teaches a method according to claim 1. Scheau teaches wherein the search query embedding and the search adjustment embedding are generated by the model using a text encoder or a digital image encoder (paragraph [0076]). 

As to claim 5 Scheau together with Jugel and Amacker teaches a method according to claim 1. Amacker teaches wherein the second search result is generated without generating a second order ranking of the first search results (paragraph [0031]-[0033]). 

As to claim 6 Scheau together with Jugel and Amacker teaches a method according to claim 1. Amacker teaches wherein the search adjustment input specifies a weight to be applied to the search adjustment input or the search query as part of the second search (paragraph [0030]). 

As to claim 7 Scheau together with Jugel and Amacker teaches a method according to claim 6. Amacker teaches different sources can have different confidence levels or other indications of accuracy, which can be used to weight or adjust various considerations (paragraph []). Hence, the weight is specified using a slider bar in the user interface would be obvious user preference. 

As to claim 9 Scheau together with Jugel and Amacker teaches a method according to claim 1. Scheau teaches wherein the model is trained using machine learning based on: a query-based training dataset that includes a plurality of text queries used to initiate a plurality of digital image searches and a plurality of digital images that are user selected from search results generated by the plurality of digital image searches (paragraphs [0005], [0038]) and Amacker teaches a title-based training dataset that includes a corresponding plurality of digital images and titles associated with the corresponding plurality of digital images (paragraph [0045]).

As to claims 21-, 27, 29-31, they have similar limitations as of claims 1-7, 9 above. Hence, they are rejected under the same rational as of claims 1-7, 9 above. 

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Scheau, Jugel, and Amacker and further in the view of Liu (Patent No. : US 8928813 B2)

As to claim 8 all of the limitation of claim 1 have been addressed above. Scheau, Jugel and Amacker do not explicitly disclose the second search is a nearest neighbor search to locate digital images from the plurality of digital images by calculating least square distances between the combination of the search adjustment embedding with the search query embedding based on the relational operator and embeddings corresponding to respective ones of the plurality of digital images. However similar art Liu teaches  K-nearest neighbor patch matching process is used to enable searching over an entire image for similar patches with lower search complexity (column 4 lines 1-3, column 5 lines 40-50). Hence, given the teaching of Scheau, Jugel, Amacker and Liu one of the ordinary skill would have been motivated the limitation as recited to identify similar patches for each frame in a sequence of frames (Liu, column 3 lines 62-63)

As to claim 28, it has similar limitations as of claim 8 above. Hence, claim 28 is rejected under the same rational as of claim 8 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169